Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,9 and 14 have been amended to recite “wherein signals generated by the environmental sensor are not the sensor signals” it is unclear exactly what applicant is attempting to claim since the claims does not currently recite that the environmental sensor generates any signals. The environmental sensors are currently recited as measuring one or more environmental factors indicating changes in environmental conditions there is no recitation regarding the environmental sensors generating any signals, does applicant mean wherein the signal measured by the environmental sensors are not the sensor signals? clarification is required. Claims 2-8, 10-13 and 15-19 directly or indirectly depend from claims 1,9 or 14 and are also rejected to for the reasons stated above regarding claims 1,9 and 14. For the purposes of examination it has been interpreted to include an environmental sensor that measures separate signals from the generated sensor signals.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171915 to Kawajiri et al. (Kawajiri) (previously cited) in view of US 2014/0278139 to Hong et al. (Hong) and US 2014/0288436 to Venkatraman et al. (Venkatraman).  
In response to at least claim 1
Kawajiri teaches a biological signal measurement device, biological signal measurement method and computer program which discloses a wearable device for measuring one or more physiological parameters of a user (e.g. wearable device, Fig. 1)  the wearable device comprising: a sensor arrangement for contacting the skin of the user and for generating sensor signals which convey information about the one or more physiological parameters (e.g. sensing section 103); one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]), a strap arrangement carrying the sensor arrangement (e.g. strap arrangement of fitting section, 101, para. [0068]); a strap adjustment system for adjusting the tightness of the strap arrangement (e.g. adjusting sections 102 for adjusting the fit on the finger by the fitting section 101, para. [0065], [0076]-[0077], [0094]), a controller (e.g. measurement processing section 108) configured to: set a measurement mode interval comprising a measurement interval and a non-measurement interval (e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, s201, para. [0105]); assess a quality of the sensor signals (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal, para. [0081]-[0083], [0099]); control the strap adjustment system in response to the quality of the sensor signals (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], [0153] can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141]); implement (i) a measurement mode of operation based on the measurement interval and (ii) a non-measurement mode of operation based on the non-measurement interval e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, s201, para. [0105]), wherein the strap arrangement is tighter during the measurement mode intervals than in the non-measurement intervals (e.g. tightened during a measurement time and loosened during ordinary time, para. [0104], [0106], [0138], [0194]-[0195]), and select a mode of operation from (i) the measurement mode of operation and (ii) the non-measurement mode of operation in response to environmental factors measured by the one or more environmental sensors (e.g. judge measurement environment using measurement environment judging section, 107, to determine whether to perform a measurement, Figs. 8-10,15-16, para. [0076], [0078]-[0079]). Kawajiri discloses one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]) and further discloses sensors being present for measuring possible disturbance factors such as sunlight, acceleration, temperature and so on to aid in determining whether a measurement environment is favorable (e.g. disturbance light such as sunlight, acceleration, temperature  para. [0083], [0103], [0170]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. Further, providing separate environmental sensors which measure environmental conditions that can be used to determine potential environmental influence on the measured physiological signal, e.g. disturbance from ambient light such as sunlight, is well known in the art as evidence by Hong (e.g. sensor devices include sensors for measuring environment around the user including light exposure, noise exposure, etc., para. [0042]) and Venkatraman (e.g. environmental sensors, Fig. 1; optical sensor for environmental data such as ambient light exposure, Fig. 6A, para. [0213], [0245]; sensor devices includes sensor for measuring environment around the user including light exposure, noise exposure, etc. para. [0122]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors, such as light exposure, using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. 
In response to at least claim 2
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and skin conductance (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]). 
In response to at least claim 3
Kawajiri discloses wherein the one or more environmental sensors comprise one or more of: a water sensor and an ambient light sensor (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 4
Kawajiri discloses wherein the strap adjustment system comprises one or more of: an electrically driven shape change structure; a light driven photomechanical structure; a temperature driven structure; and a magnetic field driven structure (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141], [0153]). 
In response to at least claim 5
Kawajiri does not explicitly teach the strap adjustment system comprising a chemically induced adjustment mechanism. The use of smart materials including stimuli-responsive hydrogel thin films that can be controlled to induce swelling including the use of a chemical stimulus that includes pH-responsive gels was well-known before the effective filing date as disclosed by applicant (pg. 7, ll. 23-28); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Kawajiri to include the strap adjustment system comprising a chemically induced adjustment mechanism such as a pH-responsive gel in order to provide the predictable result of an alternative mechanism for strap adjustment that maintains adequate contact between the sensors and the skin of the user. 
In response to at least claim 6
Kawajiri discloses wherein in the controller is adapted to assess the quality of the sensor signals based on one or more of: discontinuation of a sensor signal being received; presence of an unexpected peak or pattern in the sensor signal; presence of high levels of noise in the sensor signal (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal including pattern in the sensor signal, para. [0081]-[0083], [0099]).
In response to at least claim 8
Kawajiri discloses wherein the strap arrangement comprises any one of: a finger strap, an arm strap, a wrist strap, a leg strap, an ankle strap, a waist or belly strap, and a breast strap or a head strap (e.g. can be a finger/toe strap, a wrist watch, worn on a part of the human body having a circular or hyperbolic shape, Figs. 4, 23, para. [0173]). 
In response to at least claim 9
Kawajiri teaches a biological signal measurement device, biological signal measurement method and computer program which discloses a method of measuring a physiological parameter of a user using a wearable device comprising: a sensor arrangement for contacting the skin of the user and for generating sensor signals which convey information about the one or more physiological parameters (e.g. sensing section 103); one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]); a strap arrangement carrying the sensor arrangement (e.g. strap arrangement of fitting section, 101, para. [0068]); a strap adjustment system for adjusting the tightness of the strap arrangement (e.g. adjusting sections 102 for adjusting the fit on the finger by the fitting section 101, para. [0065], [0076]-[0077], [0094]), the method comprising setting a measurement mode interval comprising a measurement interval and a non-measurement interval (e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, S201, para. [0105]); measuring one or more sensor signals conveying information about the physiological parameter of the user (e.g. sensing section 103); assessing a quality of the sensor signals (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal, para. [0081]-[0083], [0099]); controlling the strap adjustment system in response to the quality of the sensor signals (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], [0153], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141]); measuring one or more environmental factors indicating changes of environmental conditions (e.g. measurement environment judging section, 107, para. [0076], [0078]-[0079]) automatically selecting a mode of operation from (i) the measurement mode of operation having measurement intervals and (ii) the non-measurement mode of operation have non-measurement intervals between the measurement intervals in response to environmental factors measured by the one or more environmental sensors (e.g. judge measurement environment using measurement environment judging section, 107, to determine whether to perform a measurement, Figs. 8-10,15-16 para. [0076], [0078]-[0079]), wherein the strap arrangement is tighter during the measurement mode intervals than in the non-measurement intervals (e.g. tightened during a measurement time and loosened during ordinary time, para. [0104], [0106], [0138], [0194]-[0195]). Kawajiri discloses one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]) and further discloses sensors being present for measuring possible disturbance factors such as sunlight, acceleration, temperature and so on to aid in determining whether a measurement environment is favorable (e.g. disturbance light such as sunlight, acceleration, temperature  para. [0083], [0103], [0170]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. Further, providing separate environmental sensors which measure environmental conditions that can be used to determine potential environmental influence on the measured physiological signal, e.g. disturbance from ambient light such as sunlight, is well known in the art as evidence by Hong (e.g. sensor devices include sensors for measuring environment around the user including light exposure, noise exposure, etc., para. [0042]) and Venkatraman (e.g. environmental sensors, Fig. 1; optical sensor for environmental data such as ambient light exposure, Fig. 6A, para. [0213], [0245]; sensor devices includes sensor for measuring environment around the user including light exposure, noise exposure, etc. para. [0122]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors, such as light exposure, using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. 
In response to at least claim 10
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and skin conductance (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]). 
In response to at least claim 11
Kawajiri discloses the method further comprising sensing a presence of water and/or a level of ambient light, for use in assessing the quality of the sensor signals (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 12
Kawajiri discloses assessing the quality of the sensor signals based on one or more of: discontinuation of a sensor signal being received; presence of an unexpected peak or pattern in the sensor signal; presence of high levels of noise in the sensor signal (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal including pattern in the sensor signal, para. [0081]-[0083], [0099]).
In response to at least claim 13
Kawajiri discloses comprising monitoring a heart rate (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]) using a wrist mounted device (e.g. can be a finger/toe strap, a wrist watch, worn on a part of the human body having a circular or hyperbolic shape, Figs. 4, 23, para. [0173]).
In response to at least claim 14
Kawajiri teaches a biological signal measurement device, biological signal measurement method and computer program which discloses a controller for a wearable device for measuring one or more physiological parameters of a user (e.g. wearable device, Fig. 1)  the wearable device comprising: a sensor arrangement for contacting the skin of the user and for generating sensor signals which convey information about the one or more physiological parameters (e.g. sensing section 103);one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]); a strap arrangement carrying the sensor arrangement (e.g. strap arrangement of fitting section, 101, para. [0068]); a strap adjustment system for adjusting the tightness of the strap arrangement (e.g. adjusting sections 102 for adjusting the fit on the finger by the fitting section 101, para. [0065], [0076]-[0077], [0094]), wherein the controller comprises: a processor (e.g. measurement processing section 108); a tangible and non-transitory memory that stores instructions (e.g. computer program for causing a computer to perform the described biological signal measurement method, para. [0202]), which when executed by the processor, cause the processor to: set a measurement mode interval comprising a measurement interval and a non-measurement interval (e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, s201, para. [0105]); assess a quality of the sensor signals (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal, para. [0081]-[0083], [0099]); control the strap adjustment system in response to the quality of the sensor signals (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], [0153], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141]);  implement (i) a measurement mode of operation based on the measurement interval and (ii) a non-measurement mode of operation based on the non-measurement interval e.g. measurement processing section use a time to judge whether or not a time has reached a predetermined measurement time, s201, para. [0105]), wherein the strap arrangement is tighter during the measurement mode intervals than in the non-measurement intervals (e.g. tightened during a measurement time and loosened during ordinary time, para. [0104], [0106], [0138], [0194]-[0195]), and select a mode of operation from (i) the measurement mode of operation and (ii) the non-measurement mode of operation in response to environmental factors measured by the one or more environmental sensors (e.g. judge measurement environment using measurement environment judging section, 107, to determine whether to perform a measurement, Figs. 8-10,15-16 para. [0076], [0078]- [0079]). Kawajiri discloses one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]) and further discloses sensors being present for measuring possible disturbance factors such as sunlight, acceleration, temperature and so on to aid in determining whether a measurement environment is favorable (e.g. disturbance light such as sunlight, acceleration, temperature  para. [0083], [0103], [0170]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. Further, providing separate environmental sensors which measure environmental conditions that can be used to determine potential environmental influence on the measured physiological signal, e.g. disturbance from ambient light such as sunlight, is well known in the art as evidence by Hong (e.g. sensor devices include sensors for measuring environment around the user including light exposure, noise exposure, etc., para. [0042]) and Venkatraman (e.g. environmental sensors, Fig. 1; optical sensor for environmental data such as ambient light exposure, Fig. 6A, para. [0213], [0245]; sensor devices includes sensor for measuring environment around the user including light exposure, noise exposure, etc. para. [0122]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors, such as light exposure, using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters.
In response to at least claim 15
Kawajiri discloses wherein the physiological parameter comprises one or more of: heart rate, blood flow rate, blood pressure, blood gas-saturation and skin conductance (e.g. biological information including a pulse wave used to measure pulsebeat, blood pressure and/ or blood oxygen saturation, para. [0061], [0062], [0109], [0208]). 
In response to at least claim 16
Kawajiri discloses wherein the one or more environmental sensors comprise one or more of: a water sensor and an ambient light sensor (e.g. disturbance light such as sunlight, para. [0083], [0103], [0170]).
In response to at least claim 17
Kawajiri discloses wherein the strap adjustment system comprises one or more of: an electrically driven shape change structure; a light driven photomechanical structure; a temperature driven structure; and a magnetic field driven structure (e.g. automatically adjust a measurement environment according to the measurement environment having been judged by the measurement environment judging section 107, para. [0130], can be used with previous embodiments to adjust the measurement environment, para. [0139]-[0141], [0153]). 
In response to at least claim 18
Kawajiri does not explicitly teach the strap adjustment system comprising a chemically induced adjustment mechanism. The use of smart materials including stimuli-responsive hydrogel thin films that can be controlled to induce swelling including the use of a chemical stimulus that includes pH-responsive gels was well-known before the effective filing date as disclosed by applicant (pg. 7, ll. 23-28); therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Kawajiri to include the strap adjustment system comprising a chemically induced adjustment mechanism such as a pH-responsive gel in order to provide the predictable result of an alternative mechanism for strap adjustment that maintains adequate contact between the sensors and the skin of the user. 
In response to at least claim 19
Kawajiri discloses wherein in the controller is adapted to assess the quality of the sensor signals based on one or more of: discontinuation of a sensor signal being received; presence of an unexpected peak or pattern in the sensor signal; presence of high levels of noise in the sensor signal (e.g. measurement environment judging section 107 to assess accuracy of a sensed signal including pattern in the sensor signal, para. [0081]-[0083], [0099]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171915 to Kawajiri et al. (Kawajiri) in view of US 2014/0278139 to Hong et al. (Hong) and US 2014/0288436 to Venkatraman et al. (Venkatraman) as applied to claim 1 further in view of US 2016/0255944 to Baranski et al. (Baranski) (previously cited). 
In response to at least claim 7
Kawajiri as evidence by Hong and Venkatraman teaches a system according to claim 1 but does not explicitly teach an electrically driven actuator for adjusting the tightness of the strap arrangement, the electrically driven actuator comprising an electroactive polymer for providing its actuation. 
Baranski teaches a dynamic fit adjustment for wearable electronic devices which discloses adjusting fit of a strap of a wearable device that includes using a tensioner that applies an electrical current or voltage to an element that contacts or expands in the presence of an electrical current such as electroactive polymers (e.g. para. [0131], [0183], [0212], [0243]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Kawajiri with the teachings of Baranski to include using within the strap adjustment system a tensioner that applies an electrical current or voltage to an element that contacts or expands in the presence of an electrical current such as electroactive polymers in order to yield the predictable result of an alternative technique for strap adjustment that maintains an adequate distance between the sensors and the skin of the user to obtain accurate or precise biometric data.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but are considered moot since the rejections have been updated in view of the claim amendments. Regarding the environmental sensor generating a signal that is not the sensor signals, Kawajiri discloses one or more environmental sensors configured for measuring one or more environmental factors indicating changes of environmental conditions (e.g. using input including from sensing section and/or pressure detecting section to judge measurement environment using measurement environment judging section, 107, Figs. 8-10,15-16, para. [0076], [0078]-[0079]) and further discloses sensors being present for measuring possible disturbance factors such as sunlight, acceleration, temperature and so on to aid in determining whether a measurement environment is favorable (e.g. disturbance light such as sunlight, acceleration, temperature  para. [0083], [0103], [0170]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. Further, providing separate environmental sensors which measure environmental conditions that can be used to determine potential environmental influence on the measured physiological signal, e.g. disturbance from ambient light such as sunlight, is well known in the art as evidence by Hong (e.g. sensor devices include sensors for measuring environment around the user including light exposure, noise exposure, etc., para. [0042]) and Venkatraman (e.g. environmental sensors, Fig. 1; optical sensor for environmental data such as ambient light exposure, Fig. 6A, para. [0213], [0245]; sensor devices includes sensor for measuring environment around the user including light exposure, noise exposure, etc. para. [0122]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Kawajiri to include environmental sensors that measure environmental factors, such as light exposure, using signals separate from the sensor signals in order to yield the predictable result of providing additional information regarding the environment to aid in determining potential disturbances within the measured physiological signals to further aid in determining whether the environment is favorable for measuring physiological parameters. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0031967 to LeBoeuf et al. which teaches an apparatus and methods for monitoring physiological data during environmental interference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792